Judgment, Supreme Court, New York County (Leland DeGrasse, J.), entered May 2, 1997, dismissing the complaint upon defendants’ motion for summary judgment, unanimously affirmed, with costs.
Since it is undisputed that plaintiff failed to submit sworn proofs of loss within 60 days of receipt of defendants’ demand, as required by the policy and Insurance Law § 3407 (a), defendants were properly granted summary judgment dismissing the complaint. Plaintiffs submission to oral examination and swearing to a transcript of an initial interview with an insurance adjuster did not satisfy its obligation to submit sworn proofs of loss within 60 days after defendants’ demand (see, Maleh v New York Prop. Ins. Underwriting Assn., 64 NY2d 613). Concur — Sullivan, J. P., Wallach, Williams and Saxe, JJ.